DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 1, 3-4, 9, 12 have been amended, claims 2, 13, 22-44 have been cancelled, new claims 45-46 have been added and claims 1, 3-12, 14-21, 45-46 are pending as amended on 02/22/21. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
6.        This application has PRO 62/624,092 01/30/2018.

Information Disclosure Statement
7.         The information disclosure statement (IDS) submitted on 02/23/21 was filed after the mailing date of the non-final Office action on 08/20/20.  The submission is in 

Response to Amendment
8.         Applicant's amendment filed on 02/22/21, has been fully considered and entered. 

Response to Arguments
9.        Applicant's arguments with respect to the rejection of claims 3-4, 9, 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 02/22/21, have been fully considered but are moot in view of amendment. Previous rejections have been withdrawn. 
10.        Applicant's arguments with respect to the rejection of claims 1-12, 14-18, 21 under 35 U.S.C. 103 as being unpatentable over Dwarakanath (US 2016/0122626) in view of Barnes (US 2014/0110305) filed on 02/22/21, have been fully considered but are moot in view of amendment. Prior arts do not disclose or suggest the amended features. Previous rejections have been withdrawn. 
11.        Applicant's arguments with respect to the rejection of claims 1, 4-5, 10, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman (US 9822297). filed on 02/22/21, have been fully considered but are moot in view of amendment. Prior art do not disclose the amended features. Previous rejections have been withdrawn. 
12.        Applicant's arguments with respect to the double patenting rejection filed on


Scope of the Elected Invention
13.      Claims 1, 3-12, 14-21, 45-46 are pending in this application.  Claim 20 was withdrawn in the previous Office action from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected species/ invention, and new claim 46 depends from the withdrawn claim, is considered withdrawn in this Office action.  The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1, 3-12, 14-19, 21, 45 are drawn to a composition and species (i) C10-C30 isomerized olefin sulfonate, (ii) ethylene glycol butyl ether, and (iii) partially hydrolyzed polyacrylamide, and (iv) LP composition that comprise at least 39 wt% of synthetic (co)polymer.

Double Patenting
14.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
15.        Claims 1, 3-12, 14-15, 17-19, 21, 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 9-10, 12, 17, 19, 21, 122 of copending Application No. 16/262216 (hereinafter called “‘216” as amended on 04/03/21). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 3 are directed to a composition and the copending claims 1, 2 are directed to a method of preparing the same composition as instant claims 1, 3.
            Claim 4 of ‘216 discloses all the features of instant claim 4.
            Claim 5 of ‘216 discloses all the features of instant claim 5.
            Claim 6 of ‘216 discloses all the features of instant claim 6.
           Regarding instant claims 7-8, claim 21 of ‘216 discloses C10-C20 isomerized olefin sulfonate.
           Claim 9 of ‘216 discloses all the features of instant claim 9.
           Claim 10 of ‘216 discloses all the features of instant claim 10.
           Regarding instant claim 11, claim 21 of ‘216 discloses surfactants such as alkoxy sulfate surfactant, C10-C20 isomerized olefin sulfonate, a sulfosuccinate, an aryl sulfonate surfactant, or any combination thereof.
          Claim 12 of ‘216 discloses all the features of instant claim 12.
instant claims 14-15, claim 21 of ‘216 discloses co-solvent in an amount of 20 to 70 wt%.
         Claim 17 of ‘216 discloses all the features of instant claims 17-18.
         Claim 19 of ‘216 discloses all the features of instant claim 19.
         Claim 21 of ‘216 discloses all the features of instant claim 21.
         Claim 122 of ‘216 discloses all the features of instant claim 45.
        Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/262216 (hereinafter called “‘216”) in view of Dwarakanath (US 2016/0122626).
           Regarding instant claim 16, Dwarakanath discloses the hydrocarbon recovery composition comprising polymer, surfactant and co-solvent such as ethylene glycol butyl ether (para [0008], [0046], [0050]).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified claims of ‘216 with the aforementioned teachings of Dwarakanath to provide a composition comprising co-solvent such as ethylene glycol butyl ether in order to use the composition in hydrocarbon recovery. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
16.       Claims 1, 3-12, 14-19, 21, 45 are declared allowable over the prior art of record and if the obviousness-type double patenting present, supra, is overcome (e.g. by Applicant filing of a Terminal Disclaimer).
17.        The following is a statement of reasons for the indication of allowable subject matter: The closest prior arts are Brinkman (US 9822297), Dwarakanath (US 2016/0122626) and Barnes (US 2014/0110305). 
             Brinkman does not disclose the claim 1 amended features. Dwarakanath discloses the powder polymer while claim 1 require liquid polymer. Barnes discloses liquid polymer injected separately and not included in the hydrocarbon recovery composition. Accordingly, the closest prior arts do not disclose or suggest the claimed concentrated liquid surfactant composition.  

Conclusion
18.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768